Title: To James Madison from Elbridge Gerry, 19 December 1812
From: Gerry, Elbridge
To: Madison, James


Dear Sir,Cambridge 19th Decr 1812
I had the honor on the 12th, to address a line to you, requesting information whether there probably will be a Session of Congress or of the Senate on the 4th of march next, & if so, of what duration? The principal object of this enquiry was to ascertain, in case of the success of the republican ticket for President & Vice President, & of no Session of Congress, or of the Senate on the day mentioned whether it will be requisite for the latter officer to take a journey of five hundred miles, in february, merely for the purpose of being inaugurated to office? The Constitution & laws of the UStates, I believe, are silent on the subject, & if an administration of the Oath by a federal Judge in a public manner is admissible, it will save a journey out & home of a thousand miles; a species of amusement, which few are fond of, at an inclement season. Any indulgence incompatible with rule, or the public interest, is not expected; & such as is consistent with reason, will undoubtedly be readily adopted. Accept dear Sir the highest esteem & respect of your very sincerely
E. Gerry
